Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-11, 13-22 are pending. Claims 3 and 12 are cancelled. Claims 21-22 are newly added. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference ETSI “https://www.etsi.org/deliver/etsi_ts/122100_122199/122185/14.03.00_60/ts_122185v140300p.pdf” and Patsiokas et al. “US 2017/0032402 A1” as set forth in the body of the rejection below.
Claim Objections
Claim 19 is objected to as it needs to be amended because of the amendment to claim 17, claim 19 now corresponds to “the first level” mentioned in Claim 1 and the “updated level of access”, sounds like it could be “second level” or “third level” of Claim 1. In addition to claim 19’s “a base level of information” should be “the base level” because of claim 17’s amendment. Appropriate correction should be made.
Also claim 21 is objected to because It says “vehicle to the data services of [a the] cellular network”. Claim 21 is having a typo that should be corrected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 21, Claim 21 recites “a second subscription level defining a second level of access of the second vehicle to the data services of a the cellular network”, However, it is indefinite as what indicates the this is supposed to be the same subscription as Claim 1’s “ (ii) a second level in which the information at the first level is available with the data services at a first resource allocation” or a totally different second level? Additionally, It is unclear what the “second level” is clearly, and how it separates from “second subscription level”, also it is unclear if there is two vehicles and one vehicle is now going to use first vehicle to access the internet? or is it just that the two vehicles can communicate together as they both have subscriptions to V2V.
Regarding Claim 22, Claim 22 has the same issue as Claim 21. Additionally, Claim 22 recites “provide for vehicle-to-vehicle (V2V) communication for data communications of the vehicle over the V2X communication network with other vehicles in accordance with the subscription level” Similarly, it is unclear if part of claim 21 and 22 is telling one car to connect another car to the internet, then that first car is being 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Sabella et al. (US 2020/0267518 A1) in view of ETSI “https://www.etsi.org/deliver/etsi_ts/122100_122199/122185/14.03.00_60/ts_122185v140300p.pdf”.
Regarding claim 1, Sabella discloses a system comprising transportation infrastructure configured to provide for vehicle-to-infrastructure (V2I) (see Sabella paragraphs “0034” and “0068” “including those use cases termed as vehicle-to-vehicle (V2V), vehicle-to-infrastructure (V2I), and vehicle-to-everything (V2X). As with most MEC installations, the goal with the present configurations is to bring the application endpoints as close to the vehicular environment, or other endpoints, as possible, to enable low latency or high bandwidth services”), communication over a vehicle-to-everything (V2X) communication network with a V2X transceiver of a vehicle (see Sabella paragraphs “0121” and “0139” 
an interface controller configured to operate as a gateway between the cellular network and the V2X communication network (see Sabella abstract, figures “1a, 1b, 1c and 16-17” and paragraphs “0121”, “0139” and “0150” “further based on V2X subscription information 346. The V2X subscription information 346 is received by the V2X application function (e.g., by the MEC app 1026 acting as a V2X application function) via a V2X application programming interface (e.g., MEC V2X API 1034) within the service coordinating entity”, in addition to see Sabella paragraph “0129” “IoT devices may include IoT gateways, used to couple IoT devices to other IoT devices and to cloud applications, for data storage, process control, and the like”), Sabella teaches authorizing “UEs to use V2X services based on subscription information” (see Sabella paragraph “0055”), Sabella does not explicitly teach support a plurality of subscription levels defining levels of access to data services of a cellular network including: (i) a first level in which public safety information and critical information are available for receipt by vehicles but not data services requested by vehicles; (ii) a second level in which the information at the first level is available with the data services at a first resource allocation; and (iii) a third level in which the information 
However ESTI teaches support a plurality of subscription levels defining levels of access to data services of a cellular network including: (i) a first level in which public safety information and critical information are available for receipt by vehicles but not data services requested by vehicles (see ETSI page 8 regarding the application information being prioritized as subscription levels and also according to their type “Subject to regional/national regulatory requirements and operator policies, certain mission critical services (e.g. Public Safety, MPS) can be relatively prioritized over transport of V2X application information. Transport of safety-related V2X application information can be prioritized over transport of non-safety-related V2X application information” and also “The 3GPP system shall be able to provide means to prioritize transmission of messages according to their type (e.g. safety vs. non-safety).”) (ii) a second level in which the information at the first level is available with the data services at a first resource allocation (see ETSI page 12 “The 3GPP system shall be capable of transferring messages between UEs supporting V2V and V2P application, respectively, while the UE’s maximum absolute velocity is 250 km/h, regardless of whether the UE(s) are served or not served by E-UTRAN supporting V2X communication”) (iii) a third level in which the information at the first level is available with the data services at a second resource allocation, the second resource allocation being greater than the first resource allocation (see ETSI page 12 regarding the second velocity being greater than the first one “The 3GPP system shall be capable of transferring messages between UEs supporting V2V and V2P application, respectively, while the UE’s maximum absolute velocity is 250 km/h, regardless of whether the UE(s) are served or not served by E-UTRAN supporting V2X communication” and “The 3GPP system shall be capable of 
in accordance with one of the plurality of subscription levels defining the level of access of the vehicle to the data services of the cellular network (see ETSI page 8&12 “Subject to regional/national regulatory requirements and operator policies, certain mission critical services (e.g. Public Safety, MPS) can be relatively prioritized over transport of V2X application information. Transport of safety-related V2X application information can be prioritized over transport of non-safety-related V2X application information”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide more intelligent services for end-users. This means that entities, such as vehicles, roadside infrastructure, application server and pedestrians, can collect knowledge of their local environment (e.g., information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning or autonomous driving (ETSI pages “8&12”).

Regarding claim 4, Sabella disclose wherein the resource allocation includes one or more of a bandwidth size for the communication, a power level for the communication, or a data priority for the communication (see Sabella paragraphs “0034-0035” and “0124” “vehicle-to-everything (V2X). As with most MEC installations, the goal with the present configurations is to bring the application endpoints as close to the vehicular environment, or other endpoints, as possible, to enable low latency or high bandwidth services”). But Sabella fails to explicitly teach the resource allocation.
However ETSI teaches the resource allocation with priority level for the application information (see ETSI page 12 “The 3GPP system shall be capable of transferring 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide more intelligent services for end-users. This means that entities, such as vehicles, roadside infrastructure, application server and pedestrians, can collect knowledge of their local environment (e.g., information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning or autonomous driving (ETSI pages “8&12”).

Regarding claim 8, Sabella disclose wherein the transportation infrastructure is further configured to receive subscription information defining the subscription level for the vehicle from the cellular network (see Sabella paragraphs “0057”, “0088-0090” and “0139” “At operation 606, the MEC host 302 can obtain UE subscription information 346 (e.g., subscription information associated with V2X communications) from the HSS 314 (e.g., via NEF as illustrated in FIG. 5D, via SCEF as illustrated in FIG. 4A, or via the V2X control function 312). During operation 606, the relevant UE subscription information can be obtained via a MEC V2X API within the MEC host 302”).

Regarding claim 9, Sabella discloses a vehicle including a transceiver for vehicle-to-everything (V2X) communication, the transceiver configured to provide for vehicle-to-infrastructure (V2I) (see Sabella paragraphs “0034” “including those use cases termed as vehicle-to-vehicle (V2V), vehicle-to-infrastructure (V2I), and vehicle-to-everything (V2X). As with most MEC installations, the goal with the present configurations is to bring the application endpoints as close to the vehicular environment, or other endpoints, as 
provide for vehicle-to-vehicle (V2V) communication over the V2X communication network with other vehicles in accordance with the subscription level (see Sabella abstract, figures “1a, 1b, 1c and 16-17” and paragraphs “0121”, “0139” and “0150” “further based on V2X subscription information 346. The V2X subscription information 346 is received by the V2X application function (e.g., by the MEC app 1026 acting as a V2X application function) via a V2X application programming interface (e.g., MEC V2X API 1034) within the service coordinating entity”, in addition to see Sabella paragraph “0129” “IoT devices may include IoT gateways, used to couple IoT devices to other IoT devices and to cloud applications, for data storage, process control, and the like”), But Sabella does not explicitly teach support a plurality of subscription levels defining levels of access to data services of a cellular network including: (i) a first level in which public safety information and critical information are available for receipt by vehicles but not data services requested by 
However ESTI teaches support a plurality of subscription levels defining levels of access to data services of a cellular network including: (i) a first level in which public safety information and critical information are available for receipt by vehicles but not data services requested by vehicles (see ETSI page 8 regarding the application information being prioritized as subscription levels and also according to their type “Subject to regional/national regulatory requirements and operator policies, certain mission critical services (e.g. Public Safety, MPS) can be relatively prioritized over transport of V2X application information. Transport of safety-related V2X application information can be prioritized over transport of non-safety-related V2X application information” and also “The 3GPP system shall be able to provide means to prioritize transmission of messages according to their type (e.g. safety vs. non-safety).”) (ii) a second level in which the information at the first level is available with the data services at a first resource allocation (see ETSI page 12 “The 3GPP system shall be capable of transferring messages between UEs supporting V2V and V2P application, respectively, while the UE’s maximum absolute velocity is 250 km/h, regardless of whether the UE(s) are served or not served by E-UTRAN supporting V2X communication”) (iii) a third level in which the information at the first level is available with the data services at a second resource allocation, the second resource allocation being greater than the first resource allocation (see ETSI page 12 regarding the second velocity being greater than the first one “The 3GPP system shall be capable of transferring messages between UEs supporting V2V and V2P application, respectively, while the UE’s maximum 
in accordance with one of the plurality of subscription levels defining the level of access of the vehicle to the data services of the cellular network (see ETSI page 8 “Subject to regional/national regulatory requirements and operator policies, certain mission critical services (e.g. Public Safety, MPS) can be relatively prioritized over transport of V2X application information. Transport of safety-related V2X application information can be prioritized over transport of non-safety-related V2X application information”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide more intelligent services for end-users. This means that entities, such as vehicles, roadside infrastructure, application server and pedestrians, can collect knowledge of their local environment (e.g., information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning or autonomous driving (ETSI pages “8&12”).
Regarding claim 10, Sabella disclose wherein the vehicle is further configured to provide for communication over the cellular network in accordance with the subscription level (see Sabella paragraphs “0055”, “0057”, “0088-0090” and “0139” “The V2X control function 220 within the 3GPP communication infrastructure 200 can be configured to perform the following V2X related functionalities: communicate a network address of the V2X application server 222 two various UEs so that the UEs can access V2X applications and can request authorization for using V2X communication services; authorizing the UEs to use V2X services based on subscription information maintained by the HSS 224; 

Regarding claim 13, Sabella disclose wherein the resource allocation includes one or more of a bandwidth size for the communication, a power level for the communication, or a data priority for the communication (see Sabella paragraphs “0034-0035” and “0124” “vehicle-to-everything (V2X). As with most MEC installations, the goal with the present configurations is to bring the application endpoints as close to the vehicular environment, or other endpoints, as possible, to enable low latency or high bandwidth services”) But Sabella fails to explicitly teach the resource allocation.
However ETSI teaches the resource allocation with priority level for the application information (see ETSI page 12 “The 3GPP system shall be capable of transferring messages between UEs supporting V2V and V2P application, respectively, while the UE’s maximum absolute velocity is 250 km/h, regardless of whether the UE(s) are served or not served by E-UTRAN supporting V2X communication”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide more intelligent services for end-users. This means that entities, such as vehicles, roadside infrastructure, application server and pedestrians, can collect knowledge of their local environment (e.g., information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning or autonomous driving (ETSI pages “8&12”).


Regarding claim 21, Sabella fails to explicitly teach wherein the transportation infrastructure is further configured to: provide for vehicle-to-infrastructure (V2I) communication 
However ETSI teaches wherein the transportation infrastructure is further configured to: provide for vehicle-to-infrastructure (V2I) communication over the vehicle-to- everything (V2X) communication network with a second V2X transceiver of a second vehicle in accordance with a second subscription level defining a second level of access of the second vehicle to the data services of a the cellular network, and direct the vehicle to further provide for vehicle-to-vehicle (V2V) communication with a V2V transceiver of the second vehicle in accordance with the second subscription level defining the second level of access of the neighbor vehicle to the data services of the cellular network (see ETSI pages 6-8&12 “V2V applications expect UEs that are in proximity of each other to exchange V2V application information. 3GPP transport of messages containing V2V application information requires the UE to have a valid subscription and authorization from a network operator. Transport for a valid subscriber is provided whether the UE is served or not served by E-UTRAN.”).
Regarding claim 22, Sabella fails to explicitly teach wherein the transceiver is further configured to: provide for vehicle-to-vehicle (V2V) communication for data communications of the vehicle over the V2X communication network with other vehicles in accordance with the subscription level, and provide for V2V communication over the V2X communication network for data communications of the other vehicles in accordance with respective subscription levels of the other vehicles.
However ETSI teaches wherein the transceiver is further configured to: provide for vehicle-to-vehicle (V2V) communication for data communications of the vehicle over the V2X 


Claims 2, 6-7, 11 and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable in view of Sabella et al. (US 2020/0267518 A1) in view of ETSI “https://www.etsi.org/deliver/etsi_ts/122100_122199/122185/14.03.00_60/ts_122185v140300p.pdf” in view of Fechtel et al. (US 2020/0280827 A1).

Regarding claim 2, Sabella does not teach wherein the V2I communication is provided using one or more of Dedicated Short Range Communications (DSRC) protocol or 3rd Generation Partnership Project (3GPP) Mode4 side-link.
However Fechtel teaches wherein the V2I communication is provided using one or more of Dedicated Short Range Communications (DSRC) protocol or 3rd Generation Partnership Project (3GPP) Mode4 side-link (see Fechtel figure 26 and paragraphs “0026” and “0179” “an exemplary V2X communication environment with multi-link connectivity for V2I/V2N links based on 3GPP carrier aggregation and dual connectivity based frameworks according to some aspects described herein”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Multi-access edge 

Regarding claim 6, Sabella does not teach wherein the data services include environmental information to improve adjustments made by the vehicle to road conditions.
However Fechtel teaches wherein the data services include environmental information to improve adjustments made by the vehicle to road conditions (see Fechtel figure 26 and paragraphs “0026” and “0214” “In some aspects, a device with multi-radio, multi-link capabilities within the V2X communication environment 3300 may be configured to use several multi-hop links to improve link diversity, as well data rates. In some aspects, two vehicles aiming to establish a direct V2V link at the application layer to exchange non-proximal information (such as a “look-ahead” of road conditions in a different local area or around a corner) may connect via an infrastructure link to reach each other vehicles or nodes, or may use intermediate vehicles as relays”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Multi-access edge computing based multi-operator support for c-v2x systems of Sabella to check the road condition and send the details to other vehicle for more safe road travel and easy riding experience (Fechtel paragraphs “0026” and “0214”).

Regarding claim 7, Sabella does not teach wherein the data services include streaming media.
However Fechtel teaches wherein the data services include streaming media (see Fechtel paragraphs “0003” and “0164-0166” “using network resources as well as the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Multi-access edge computing based multi-operator support for c-v2x systems of Sabella to instant stream media for better visual for all other vehicles and also to give a good quality picture and sound for better quality driving and sharing with other vehicles to insure safe ride (Fechtel paragraphs “0003” and “0164-0166”).

Regarding claim 11, Sabella does not teach , wherein the V2X communication, including the V2I communication, is provided using one or more of Dedicated Short Range Communications (DSRC) protocol or 3rd Generation Partnership Project (3GPP) Mode4 side-link.
However Fechtel teaches , wherein the V2X communication, including the V2I communication, is provided using one or more of Dedicated Short Range Communications (DSRC) protocol or 3rd Generation Partnership Project (3GPP) Mode4 side-link (see Fechtel figure 26 and paragraphs “0026” and “0179” “an exemplary V2X communication environment with multi-link connectivity for V2I/V2N links based on 3GPP carrier aggregation and dual connectivity based frameworks according to some aspects described herein”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Multi-access edge computing based multi-operator support for c-v2x systems of Sabella to provide better service to multiple users. For this GSM is further improved in the form of GPRS in which data in the form 

Regarding claim 15, Sabella does not teach wherein the data services include receipt of environmental information, and the vehicle is configured to utilize the environmental information to improve adjustments made by the vehicle to road conditions.
However Fechtel teaches wherein the data services include receipt of environmental information, and the vehicle is configured to utilize the environmental information to improve adjustments made by the vehicle to road conditions (see Fechtel figure 26 and paragraphs “0026” and “0214” “In some aspects, a device with multi-radio, multi-link capabilities within the V2X communication environment 3300 may be configured to use several multi-hop links to improve link diversity, as well data rates. In some aspects, two vehicles aiming to establish a direct V2V link at the application layer to exchange non-proximal information (such as a “look-ahead” of road conditions in a different local area or around a corner) may connect via an infrastructure link to reach each other vehicles or nodes, or may use intermediate vehicles as relays”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Multi-access edge computing based multi-operator support for c-v2x systems of Sabella to check the road condition and send the details to other vehicle for more safe road travel and easy riding experience (Fechtel paragraphs “0026” and “0214”).

Regarding claim 16, Sabella does not teach wherein the data services include receipt of streaming media entertainment.
However Fechtel teaches wherein the data services include receipt of streaming media entertainment (see Fechtel paragraphs “0003” and “0164-0166” “using network resources 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Multi-access edge computing based multi-operator support for c-v2x systems of Sabella to instant stream media for better visual for all other vehicles and also to give a good quality picture and sound for better quality driving and sharing with other vehicles to insure safe ride (Fechtel paragraphs “0003” and “0164-0166”).

Regarding claim 17, Sabella discloses registering an initial subscription level of a vehicle to a vehicle-to-everything (V2X) communication network (see Sabella paragraphs “0034”, “0066” and “0078” “including those use cases termed as vehicle-to-vehicle (V2V), vehicle-to-infrastructure (V2I), and vehicle-to-everything (V2X). As with most MEC installations, the goal with the present configurations is to bring the application endpoints as close to the vehicular environment, or other endpoints, as possible, to enable low latency or high bandwidth services”), the subscription level defining a level of access of the vehicle to data services of a cellular network (see Sabella abstract and paragraphs “0121” and “0139” “further based on V2X subscription information 346. The V2X subscription information 346 is received by the V2X application function (e.g., by the MEC app 1026 acting as a V2X application function) via a V2X application programming interface (e.g., MEC V2X API 1034) within the service coordinating entity”, in addition to “Communications in the cellular network 1660, for instance, may be enhanced by systems that offload data, extend communications to more remote devices, or both. The LPWA network 1662 may include systems that perform non-Internet protocol (IP) to IP interconnections, addressing, and routing. Further, each of the IoT devices 1604 may 
However ESTI teaches support a plurality of subscription levels defining levels of access to data services of a cellular network including: (i) a first level in which public safety information and critical information are available for receipt by vehicles but not data services requested by vehicles (see ETSI page 8 regarding the application information being prioritized as subscription levels and also according to their type “Subject to regional/national regulatory requirements and operator policies, certain mission critical services (e.g. Public Safety, MPS) can be relatively prioritized over transport of V2X application information. Transport of safety-related V2X application information can be prioritized over transport of non-safety-related V2X application information” and also “The 3GPP system shall be able to provide means to prioritize transmission of messages according to their type (e.g. safety vs. non-safety).”) (iii) a third level in which the information at the first level is available with the data services at a second resource allocation, the second resource allocation being greater than the first resource allocation (see ETSI page 12 regarding the second velocity being greater than the first one “The 3GPP system shall be capable of transferring messages between UEs supporting V2V and V2P application, respectively, 
initial vehicle being one of the plurality of subscription levels and defining a level of access of the vehicle to the data services of a cellular network (see ETSI page 8 “Subject to regional/national regulatory requirements and operator policies, certain mission critical services (e.g. Public Safety, MPS) can be relatively prioritized over transport of V2X application information. Transport of safety-related V2X application information can be prioritized over transport of non-safety-related V2X application information”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide more intelligent services for end-users. This means that entities, such as vehicles, roadside infrastructure, application server and pedestrians, can collect knowledge of their local environment (e.g., information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning or autonomous driving (ETSI pages “8&12”).
But modified Sabella does not explicitly teach sending control parameters for the vehicle to network elements of the V2X communication network to implement the level of access; and responsive to a change in the subscription level of the vehicle to the cellular network updating the level of access, sending updated control parameters for the vehicle to the network elements to implement the updated level of access.
However Fechtel teaches sending control parameters for the vehicle to network elements of the V2X communication network to implement the level of access (see Fechtel 
Fechtel teaches responsive to a change in the subscription level of the vehicle to the cellular network updating the level of access, sending updated control parameters for the vehicle to the network elements to implement the updated level of access (see Fechtel paragraphs “0202”, “0328”, “0497” and “0684” “communication load information, and so forth associated with one or more of the V2X enabled devices 3002-3010 within the V2X communication environments 2900. At 3022, the anchor cell 3012 may optionally provide local map information updates to one or more of the secondary cells 3008 and 3010. At 3024, secondary cell 3008 or 3010 may form local map information based on the map information updates received from the anchor cell”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Multi-access edge computing based multi-operator support for c-v2x systems of Sabella to update the level of access and to check the road condition and send the details to other vehicle for more safe road travel and easy riding experience and also to ease of emergency vehicle maneuvering, wrong way/lane driving warning, and crash warning. (Fechtel paragraphs “0202”, “0328”, “0497” and “0684”).


However Fechtel teaches wherein the vehicle is assigned a randomized media access control (MAC) address for anonymity and further comprising verifying the MAC address corresponds to the vehicle (see Fechtel paragraphs “0325”, “0418-0420” and “0614-0616” “In some aspects, to provide anonymity when using WAVE radios, one or more secure certificates may be provided to each vehicle by the vehicle manufacturer and other sources. These certificates, however, may be generated based on a unique secret, such as a key or algorithm. Mechanisms to revoke, recover, and distribute the secret, as well as distribution of intermediate certificates may be based on V2X communications within a V2X infrastructure. Cellular connection may be used for such purpose, as depicted in FIG. 48”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Multi-access edge computing based multi-operator support for c-v2x systems of Sabella to update the level of access and to check the road condition and send the details to other vehicle for more safe road travel and easy riding experience and also to ease of emergency vehicle maneuvering, wrong way/lane driving warning, and keep the communication safe between the vehicles (Fechtel paragraphs “0202”, “0328”, “0497” and “0684”).
Regarding claim 19, Sabella disclose wherein, for the initial subscription level, a base level of information is available for receipt by the vehicle but not data services requested by the vehicle (see Sabella paragraph “0083” regarding sending the public safety information and emergency information to the network to the operator “vehicle” but not requested by the vheicle “the E-CSCF can be configured to handle certain aspects of emergency sessions such as routing an emergency request to the correct emergency center or 
However Fechtel teaches the updated level of access, the information at the initial subscription level is available along with the data services (see Fechtel paragraphs “0202”, “0328”, “0497” and “0684” “communication load information, and so forth associated with one or more of the V2X enabled devices 3002-3010 within the V2X communication environments 2900. At 3022, the anchor cell 3012 may optionally provide local map information updates to one or more of the secondary cells 3008 and 3010. At 3024, secondary cell 3008 or 3010 may form local map information based on the map information updates received from the anchor cell”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Multi-access edge computing based multi-operator support for c-v2x systems of Sabella to update the level of access and to check the road condition and send the details to other vehicle for more safe road travel and easy riding experience and also to ease of emergency vehicle maneuvering, wrong way/lane driving warning, and crash warning. (Fechtel paragraphs “0202”, “0328”, “0497” and “0684”).
Regarding claim 20, Sabella disclose wherein the updated level of access is received from the cellular network and indicates a resource allocation for communication by the vehicle over the V2X communication network, the resource allocation specifying one or more of a bandwidth size for the communication, a power level for the communication, and a data priority for the communication (see Sabella paragraphs “0034-0035” and “0124” “vehicle-to-
However ETSI teaches the resource allocation with priority level for the application information (see ETSI page 12 “The 3GPP system shall be capable of transferring messages between UEs supporting V2V and V2P application, respectively, while the UE’s maximum absolute velocity is 250 km/h, regardless of whether the UE(s) are served or not served by E-UTRAN supporting V2X communication”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide more intelligent services for end-users. This means that entities, such as vehicles, roadside infrastructure, application server and pedestrians, can collect knowledge of their local environment (e.g., information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning or autonomous driving (ETSI pages “8&12”).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable in view of Sabella et al. (US 2020/0267518 A1) in view of ETSI “https://www.etsi.org/deliver/etsi_ts/122100_122199/122185/14.03.00_60/ts_122185v140300p.pdf” in view of Patsiokas et al. (US 2017/0032402 A1) in view of Chauncey et al. (US 2020/0216001 A1) 
Regarding claim 5, Sabella fails to explicitly teach the second vehicle receives credits for sharing the sensor information with the vehicle.
Patsiokas teaches the second vehicle receives credits for sharing the sensor information with the vehicle (see Patsiokas paragraph “0065” regarding sending a confirmation 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Multi-access edge computing (mec) based multi-operator support for c-v2x systems of Sabella to identify the location and speed of a vehicle, or may, for example, use vehicle-based sensor data, derive location and speed data from the vehicle's computer and then be combined with other data such as latitude, longitude, or angle to produce a richer, more detailed situational awareness of the position of other vehicles (Patsiokas paragraph “0065”).
But modified Sabella does not teach wherein the data services include sensor information from a second vehicle.
However Chauncey teaches wherein the data services include sensor information from a second vehicle (see Chauncey figures “2 and 4a-4b” and paragraphs “0014”, “0049” and “0123-0125” “the second vehicle profile is also determined using a lookup table, which preferably includes a range of fuel uses which may be achieved by specific vehicle profiles for vehicles traversing segments having certain characteristics. Comparisons with previous similar or identical sorties may be desirable in determining and/or confirming the second vehicle profile. In this manner, a second vehicle profile can be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Multi-access edge computing (mec) based multi-operator support for c-v2x systems of Sabella to accurately comparing the received information to expected information from the at least one sensor when the vehicle is operating at optimal performance and determining with the processor the amount of fuel wasted due to the at least one component operating at the sub-optimal level based on the categorized fuel use (Chauncey paragraphs “0014”, “0049” and “0123-0125”).

Regarding claim 14, Sabella fails to explicitly teach the second vehicle receives credits for sharing the sensor information with the vehicle.
Patsiokas teaches the second vehicle receives credits for sharing the sensor information with the vehicle (see Patsiokas paragraph “0065” regarding sending a confirmation message as for being received by another vehicle “In exemplary embodiments of the present invention, delivery of coupons or audio advertisements can, for example, use the V2V communication system to confirm delivery of the content to the vehicle and/or to confirm that the content has been played out or otherwise communicated to the driver. For example, once a local or national audio advertisement has been received by a vehicle radio system and is stored in the radio buffer, the radio system could then transmit to a RSE a “confirmation of reception” message which may include an identifier for the associated advertisement. Once the audio advertisement has been played out, the radio system may, for example, transmit a confirmation message to a RSE indicating that the advertisement has been delivered”),

but modified Sabella does not teach wherein the data services include receipt of sensor information from a second vehicle, and the vehicle is configured to utilize the sensor information to provide route suggestions optimized to reduce one or more of travel time or fuel consumption.
However Chauncey teaches wherein the data services include receipt of sensor information from a second vehicle, and the vehicle is configured to utilize the sensor information to provide route suggestions optimized to reduce one or more of travel time or fuel consumption (see Chauncey figures “2 and 4a-4b” and paragraphs “0014”, “0049” and “0123-0125” “the second vehicle profile is also determined using a lookup table, which preferably includes a range of fuel uses which may be achieved by specific vehicle profiles for vehicles traversing segments having certain characteristics. Comparisons with previous similar or identical sorties may be desirable in determining and/or confirming the second vehicle profile. In this manner, a second vehicle profile can be determined for a vehicle such that, when the vehicle is configured with the second vehicle profile, it will consume less fuel while traversing each segment of the route of travel than the vehicle as configured with the current vehicle profile.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Multi-access edge computing (mec) based multi-operator support for c-v2x systems of Sabella to accurately comparing the received information to expected information from the at least one sensor when 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HOSSAM M ABD EL LATIF/Examiner, Art Unit 3665
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666